Citation Nr: 1137505	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral artery disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Counsel





INTRODUCTION

The Veteran had active service from February 1970 to September 1971, including service in the Republic of Vietnam for which he was awarded the Combat Infantryman Badge (CIB).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2009 by the Department of Veterans Affairs (VA) Wichita, Kansas Regional Office (RO).


FINDING OF FACT

The evidence of record pertaining to whether the currently diagnosed peripheral artery disease is proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus is in relative equipoise.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, service connection is warranted for peripheral artery disease, as secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed peripheral artery disease (PAD) is related to his period of active service.  In the alternative, the Veteran alleges that this disability is secondary to his service-connected diabetes mellitus.



Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Allen, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  Allen, 7 Vet. App. at 447-449.  

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  The Board also notes that 38 U.S.C.A. § 1154(a) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Factual Background and Analysis

Service treatment records (STRs) are negative for a diagnosis of or treatment for PAD.  There is also no evidence of such disability within one year after discharge from service.  

Rather, the first pertinent evidence of record is dated September 2007, over 25 years after discharge from service.  Private treatment records dated that month revealed treatment for claudication of the right leg, while subsequent private treatment records dated October and November 2007 showed diagnoses of peripheral vascular disease and right superficial femoral artery occlusion.  The Veteran ultimately underwent a right femoral popliteal bypass with Gore-Tex graft in November 2007.  

The Veteran was afforded a VA Compensation and Pension (C&P) diabetes mellitus examination in February 2009.  The examiner reviewed the claims file.  Following a physical examination, the examiner diagnosed arterial blockages of the bilateral lower extremities due to atherosclerosis with claudication.  The examiner found that this condition was not a complication of or worsened by the diabetes mellitus because there was no evidence of microvascular involvement.  Instead, the examiner noted that the blockages were of the larger arteries due to high-risk factors including a long history of "tobaccoism, hyperlipidemia."

Also associated with the claims file is a statement from the Veteran's treating physician, H. Kuhns, M.D., dated June 2009.  According to Dr. Kuhns, the Veteran's PAD was "clearly" related to his diabetes mellitus.  

VA administered a C&P arteries and veins examination in September 2009.  The examiner reviewed the claims file.  The Veteran's past medical history was significant for peripheral vascular disease.  Following a physical examination, the examiner diagnosed PAD of the bilateral lower extremities, status-post stent of the left femoral artery and grafting of the right popliteofemoral artery with residual moderate to severe atherosclerotic disease of the right lower extremity.  According to the examiner, the Veteran's PAD was "less likely as not (i.e., less than 50/50 probability)" caused by or a result of type II diabetes mellitus.

In support of this conclusion, the examiner pointed out that the Veteran had PAD of the large arteries (popliteal and femoral) and no evidence of microvascular disease.  In general, the examiner noted that diabetes mellitus affected the microvessels first.  Additionally, the examiner indicated that the Veteran had several risk factors, including his age and family history, heavy smoking, hyperlipidemia, and elevated blood pressure.  The examiner also noted that the Veteran's PAD was advanced and severe at the time that it was diagnosed in 2007.  This finding indicated that the Veteran had peripheral vascular disease buildup for several years, thus most likely not a complication of diabetes mellitus.

Dr. Kuhns submitted an additional statement in support of the Veteran's claim in December 2009.  Dr. Kuhns expressed the opinion that the Veteran's peripheral vascular disease was strongly related to his service-connected diabetes mellitus and "therefore very well may be service connected."  Dr. Kuhns further stated that there was well-documented evidence which showed increased incidence of peripheral vascular disease in patients with diabetes mellitus.  Accordingly, Dr. Kuhns stated that it could be inferred that the Veteran's peripheral vascular disease was most likely a result of his service-connected disorder (i.e., diabetes mellitus).

Dr. Kuhns submitted another statement in support of the Veteran's claim dated October 2010.  In particular, Dr. Kuhns stated that "without a doubt his diabetes has certainly at the very least made his peripheral vascular disease much worse."  Dr. Kuhns acknowledged that the Veteran had other risk factors, but stated that it was common medical knowledge that diabetes and peripheral vascular disease were related.
VA requested an etiological opinion from the Veterans Health Administration (VHA) given the complexity of the current claim.  A vascular and thoracic surgeon at a VA medical facility provided the requested opinion in September 2011.  The surgeon expressed the opinion that the Veteran's service-connected diabetes mellitus "most likely" had a role in the causation of his PAD.  According to the surgeon, however, it was difficult to say how much worse the Veteran's PAD was as a result of his service-connected diabetes mellitus.  In reaching these conclusions, the surgeon cited to a textbook on vascular surgery which stated that 'diabetes mellitus plays a unique and important role in the pathogenesis (causation) of PAD.  It is well established that PAD is frequently more severe, and appears at an early age in the diabetic.'

Resolving all doubt in the Veteran's favor, the Board finds that service connection for PAD, to include as secondary to service-connected diabetes mellitus, is warranted.

The Board notes that there is conflicting evidence as to whether the Veteran's PAD is secondary to his service-connected diabetes mellitus.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:
 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

As noted above, VA C&P examiners in February and September 2009 found no relationship between the Veteran's PAD and his service-connected diabetes mellitus given the absence of microvascular involvement and the severity of the PAD at the time it was diagnosed.  Instead, the examiners attributed the Veteran's PAD to several risk factors, including his age and family history, heavy smoking, hyperlipidemia, and elevated blood pressure.

In contrast, Dr. Kuhns found a relationship between the Veteran's PAD and service-connected diabetes mellitus.  See statements dated June and December 2009, and October 2010.  Additionally, the vascular and thoracic surgeon who provided the September 2011 VHA opinion also expressed the opinion that the Veteran's service-connected diabetes mellitus "most likely" had a role in the causation of his PAD.  The VHA examiner cited to medical literature and relied on his professional expertise and specialized training in vascular and thoracic surgery in reaching these conclusions.

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for PAD is warranted as secondary to service-connected diabetes mellitus, and therefore, the Veteran's claim is granted.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for peripheral artery disease, to include as secondary to service-connected diabetes mellitus is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


